Citation Nr: 0029709	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code, by 
virtue of his past contributions in the Post-Vietnam Era 
Veterans' Educational Assistance Program (VEAP), under 
Chapter 32, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The appellant commenced military service in June 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The appellant commenced military service in the United 
States Air Force in June 1980.

2.  In February 1987, the appellant received a Chapter 32 
disenrollment refund check in the amount of $1,575.00, based 
on hardship.

3.  In January 1999, the RO denied the appellant's claim for 
education benefits under the Montgomery G. I. Bill (Chapter 
30), by virtue of conversion of his VEAP benefits (Chapter 
32), as the appellant had no Chapter 32 funds available on 
October 9, 1996.


CONCLUSION OF LAW

The requirements for eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3011; 3018C; 3201-3223 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 21.5021, 21.5058, 21.5060, 
21.5064 (1999);  Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 
1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that he should be entitled 
to educational assistance benefits under the Montgomery G. I. 
Bill (MGIB) (Chapter 30) through conversion of his 
entitlement under the Post-Vietnam Era Veterans' Educational 
Assistance Program (VEAP) (Chapter 32).  He maintains that he 
was misinformed by VA representatives regarding the 
requirements for MGIB eligibility.  As such, he feels that he 
should be awarded benefits.

Prior to October 9, 1996, an individual who was eligible for 
VEAP benefits was eligible for participation in the Chapter 
30 MGIB program, if the individual elected to receive 
benefits under Chapter 30, applied for a refund of VEAP 
contributions, and met certain criteria.  However, the 
Veterans' Benefits Improvements Act of 1996 extended 
eligibility for the Chapter 30 program to additional Chapter 
32 participants.  See Veterans' Benefits Improvements Act of 
1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 1996) 
(presently codified at 38 U.S.C.A. § 3018C).  Under the 
provisions of Section 106 of Public Law 104-275, a Chapter 32 
participant with money in the Chapter 32 fund could be 
eligible for Chapter 30 benefits if, in pertinent part, the 
individual was a participant in Chapter 32 (VEAP) on October 
9, 1996; served on active duty on October 9, 1996; completed 
the requirements of a secondary school diploma; if discharged 
or released prior to October 9, 1997, was honorably 
discharged or released; and, prior to October 9, 1997 made an 
irrevocable election to receive benefits under this section 
in lieu of benefits under Chapter 32.  See 38 U.S.C.A. § 
3018C (a); Public Law 104-275, § 106 (a).

According to the laws governing Chapter 32 benefits, each 
person electing to participate in VEAP shall agree to have a 
monthly deduction made from such person's military pay.  Such 
monthly deduction shall be in any amount not less than $25, 
nor more than $100.  38 U.S.C.A. § 3222(a); 38 C.F.R. § 
21.5052; see 38 C.F.R. § 21.5021(e).  Contributions made to 
VEAP by a participant may be refunded generally only after 
the participant has disenrolled from the program.  38 
U.S.C.A. § 3223; 38 C.F.R. §§ 21.5060, 21.5064; see also 38 
C.F.R. § 21.5065 (1998).  If a participant disenrolls from 
VEAP, such participant forfeits any entitlement to benefits 
under the program.  38 U.S.C.A. § 3221(d); 38 C.F.R. § 
21.5021(h).  A participant who disenrolls may be permitted to 
reenroll in VEAP with certain exceptions.  38 U.S.C.A. § 
3221(e); 38 C.F.R. § 21.5058.

In the present case, information of record indicates that the 
appellant commenced service with the United States Air Force 
in June 1980.  In his February 1999 notice of disagreement, 
the veteran indicated that he had had uninterrupted active 
military service since that time.  However, regardless of the 
appellant's length of service, his appeal in the present case 
fails, for other reasons set forth below.

The appellant has reported that prior to June 1985, he began 
contributing to the VEAP.  The veteran's Chapter 32 
Participant Contribution History shows that his contribution 
status changed October 31, 1986.  He was issued a $1575.00 
disenrollment refund due to hardship on February 5, 1987.  
The Contribution History report also shows that his last 
activity date was November 1988.  He asserts that prior to 
requesting the refund he contacted the local VA office to 
obtain information on withdrawing money from his VEAP account 
due to personal financial hardship, and he requested that $25 
be left in the account.  He maintains that he was told that 
as long as he had initially started the VEAP contributions, 
he would be considered for any possible VEAP benefits even 
with no money in the account.  He reportedly also stopped his 
$25.00 per month allotment.  He contends that in the Fall of 
1996 or 1997 he attempted to convert to Chapter 30 benefits 
but was told he had no money in the VEAP account and that he 
was therefore not eligible.  

The veteran has submitted an education counseling statement 
from March 1985 on the subject of the upcoming elimination of 
the VEAP, in which he elected to participate in VEAP, and in 
which he was informed that VEAP "entitlements" are 
preserved once a member contributes, even if they withdraw 
the money from their account.  

As noted above, the law is clear that one requirement for a 
VEAP participant to elect to participate in the Chapter 30 
program (MGIB) is that the claimant must be a participant in 
the VEAP program on the date of enactment of the Veterans' 
Benefits Improvements Act of 1996, which was October 9, 1996.  
A review of the appellant's computer generated Chapter 32 
Participant Contribution History record reveals that in 
February 1987, the appellant received a Chapter 32 
disenrollment refund check in the amount of $1,575.00, based 
on hardship.  See 38 C.F.R. § 21.5021(i).  There is no 
documentation that the appellant resumed monthly 
contributions to Chapter 32 (VEAP), in any amount.  He has 
contended that it was his belief that he did not need to 
contribute any funds to keep his eligibility.  He states that 
he was told this in 1987 when he withdrew his funds based on 
hardship.  He urges that this information was not questioned 
by him since it was consistent with educational benefits 
counseling he received from a VA representative in March 
1985.  

Significant to this appeal is the fact, which is not disputed 
by the appellant, that on October 9, 1996, the appellant was 
not participating in Chapter 32 (VEAP) inasmuch as he was not 
contributing to the fund and he had disenrolled as evidenced 
by his disenrollment refund.  "Participant" is defined, in 
pertinent part, as a person who is participating in the 
educational benefits program established under Chapter 32, 
including (1) a person who has enrolled in and is making 
contributions by monthly payroll deduction to the fund; (2) 
those individuals who have contributed to the fund and have 
not disenrolled (i.e., users or potential users of benefits); 
(3) a person who has enrolled in and is having monthly 
contributions to the fund made for him or her by the 
Secretary of Defense; or (4) a person who has made a lump-sum 
contribution to the fund in lieu of or in addition to monthly 
contributions deducted from his or her military pay.  38 
C.F.R. § 21.5021(e).  Based on the foregoing, it is clear 
that the appellant did not satisfy the requirements of 38 
U.S.C.A. § 3018C (a); Public Law 104-275, § 106 (a), 
regarding entitlement to educational assistance under Chapter 
30 (MGIB), based on his participation in VEAP.  As noted 
above, the record indicates that although the appellant had 
been contributing to VEAP, he disenrolled in February 1987.  
Further, the appellant did not reenroll in VEAP.  In short, 
as the appellant was not a participant in Chapter 32 (VEAP) 
on October 9, 1996, he is not entitled to educational 
assistance under Chapter 30 (MGIB), and his appeal is denied.  
See 38 U.S.C.A. § 3018C.

The Board again notes that the appellant does not dispute the 
facts of this case, to the extent that he withdrew his 
benefits in February 1987.  However, he asserts that he 
should be permitted to establish eligibility for Chapter 30 
educational assistance due to inaccurate information provided 
to him by an employee at a local VA office in 1985 and  again 
in 1987.  The Board acknowledges the appellant's contentions 
that he was misinformed by VA representatives regarding the 
requirements for eligibility for educational assistance 
benefits.  Nevertheless, regardless of the information 
provided to the appellant in 1985 and 1987, there are 
specific criteria as set forth by the applicable law in this 
case that must be met in order for an individual to have 
Chapter 30 eligibility, based on Chapter 32 participation.  
In this case, the appellant simply does not meet those 
criteria.  Further, in the absence of satisfaction of the 
governing statutory eligibility criteria established by 
Congress, misinformation is not a basis for entitlement.  See 
Harvey v. Brown, 6 Vet. App. 416 (1994).  Therefore, the 
appellant's claim must fail.

In short, based on the foregoing, the Board concludes that 
the statutory and regulatory criteria necessary to establish 
entitlement to educational assistance benefits under Chapter 
30 have not been met.  Therefore, the Board finds that there 
is no legal basis for a grant of those benefits, and the 
appellant's claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).



ORDER

The claim for eligibility for educational assistance benefits 
under Chapter 30, Title 38, United States Code, by virtue of 
past contributions in the Post-Vietnam Era Veterans' 
Educational Assistance Program (VEAP), under Chapter 32, 
Title 38, United States Code is denied.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 6 -


